Citation Nr: 0300582	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



FINDINGS OF FACT

A November 16, 2000 Board of Veterans' Appeals (Board) 
decision denied service connection for PTSD.  However, 
such Board decision did not provide the veteran with full 
due process, as the Board did not consider all medical 
records in constructive possession of the VA (such records 
were not in the claims folder at the time of the Board 
decision).


CONCLUSION OF LAW

As the November 16, 2000 Board decision did not accord the 
veteran full due process, the decision must be vacated.  
38 C.F.R. § 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1949 to 
December 1952.  He appealed a May 1999 RO decision which 
denied service connection for PTSD.  A November 16, 2000 
Board decision denied the claim on the basis that there 
was no medical diagnosis of PTSD.  See 38 C.F.R. § 
3.304(f).  The medical records then in the claims folder 
did not contain a diagnosis of the condition.  The case 
was subsequently returned to the RO where additional 
records were added to the claims folder, including VA 
medical records which show a diagnosis of PTSD at least as 
early as 1999.  These VA medical records were in 
constructive possession of the VA and should have been 
considered by the Board.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).  Failure of the Board to consider 
such records deprived the veteran of due process.

Based on all assembled evidence, an August 2002 RO 
decision granted service connection for PTSD.  The RO set 
the effective date for the benefit as February 13, 2001, 
the date of RO receipt of a reopened claim.  The RO has 
indicated that it cannot set the effective date based on 
the veteran's December 8, 1998 original claim for service 
connection for PTSD, given the existence of the 
intervening November 16, 2000 Board decision.

Inasmuch as the November 16, 2000 Board decision deprived 
the veteran of due process, by failing to consider all VA 
medical records constructively on file, the November 16, 
2000 Board decision will be vacated.  38 C.F.R. § 
20.904(a).  This will permit the RO to set the effective 
date for service connection for PTSD in relation to the 
original December 8, 1998 claim for such benefit.  

Attention is directed to a companion Board decision, being 
issued at the same time as the present one, dismissing the 
earlier appeal for service connection for PTSD.  


ORDER

The November 16, 2000 Board decision, which denied service 
connection for PTSD, is vacated.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

